       Case 2:21-cv-01079-EEF-JVM Document 22 Filed 08/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 KATHARINE ARCHER                                                   CIVIL ACTION
 VERSUS                                                             NO. 21-1079
 CITY OF NEW ORLEANS, ET AL                                         SECTION "L" (1)

                          PRELIMINARY CONFERENCE NOTICE

       A PRELIMINARY CONFERENCE will be held BY TELEPHONE on
WEDNESDAY, SEPTEMBER 15, 2021 , at 11:00AM, for the purpose of scheduling a pre-trial
conference and trial on the merits and for a discussion of the status and discovery cut-off dates.

Please use the following information to call in for the conference:
Dial: 888-557-8511
Access code: 6655019

        TRIAL COUNSEL are to participate in this conference. If, however, you are unable for
good cause to do so, another attorney in your firm may participate if acquainted with all details of
the case and authorized to enter into any necessary agreements. If, for good cause, neither is
possible, you must file a Motion and Order to Continue at least one week prior to the above date.
       New Orleans, Louisiana, this August 17, 2021.
                                               Dean Oser
                                               Case Manager, Section L
                                               504-589-7686
                NOTICE OF COMPLIANCE WITH FRCP 26(a)(1) and 26(f)
COUNSEL ARE TO COMPLY WITH THE DISCLOSURE REQUIREMENTS OF RULE
26(a)(1) and 26(f) AND THE CORPORATE DISCLOSURE REQUIREMENTS OF FRCP
7.1. COUNSEL ARE TO BE PREPARED TO ANSWER THE ATTACHED QUESTIONS
CONCERNING DISCLOSURE.
                                             NOTICE
COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF THIS
NOTICE SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS REQUIRED BY THIS
NOTICE.
     Case 2:21-cv-01079-EEF-JVM Document 22 Filed 08/17/21 Page 2 of 2




                        IMPORTANT NOTICE TO COUNSEL


COUNSEL MUST PARTICIPATE IN THIS CONFERENCE.                          A PARALEGAL OR
SECRETARY MAY NOT BE SUBSTITUTED.
COUNSEL WILL BE REQUIRED TO ANSWER THE FOLLOWING QUESTIONS
REGARDING DISCLOSURE AT THE CONFERENCE:

1.   Have all parties completed your Rule 26(a)(1) mandatory initial disclosures?

2.   Have all parties stipulated that initial disclosures under Rule 26(a)(1) will not be made
     in this case?

3.   Do any of the parties object to making Rule 26(a)(1) initial disclosures in this case?
     Written objections must be filed no later than 3 working days before the Preliminary
     Pretrial Conference is held.

4.   Have the corporate parties filed their corporate disclosure statements?
